Citation Nr: 0700662	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so whether service 
connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. An unappealed July 1999 RO determination found service 
connection for PTSD was not warranted.

2. The evidence received since the final July 1999 RO 
decision considered in conjunction with the record as a 
whole, is not cumulative of the evidence previously 
considered and is so significant that it must e considered in 
order to decide fairly the merits of the claim for service 
connection for PTSD.


CONCLUSIONS OF LAW

1. The unappealed July 1999 RO decision, denying service 
connection for PTSD, is final.  38 U.S.C.A. § § 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.104(a)(2006).

2. New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, RO determinations that are not timely appealed, 
and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2006).  In the 
absence of clear and unmistakable error, finally denied 
claims may not be reconsidered except on the submission of 
new and material evidence.  VA must reopen a previously and 
finally disallowed claim when "new and material evidence is 
presented or secured with respect to a claim."  38 C.F.R. § 
5108 (West 2006). As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development will be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

In July 1999, the RO denied service connection for PTSD.  The 
veteran received notice of that decision in August 1999, and 
he did not timely appeal.  Therefore, that decision is final.  
On August 21, 2001, the veteran attempted to reopen his 
claim.  In June 2002, the RO found that new and material 
evidence sufficient to reopen the veteran's claim had not 
been shown.  The RO found that the veteran had failed to show 
an inservice stressor.  U.S.C.A. §§ 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2006).

Evidence of record at the time of the July 1999 RO 
determination consisted of service medical and personnel 
records, VA outpatient records from October 1997 to November 
1998, the veteran's undated statement of inservice stressors, 
and an April 1999 VA examination.  The service medical 
records show no evidence of a psychological disorder.  The VA 
outpatient records provide evidence of treatment for PTSD 
symptomatology, and the veteran's letter described 
experiences while stationed in Vietnam.  Upon VA examination 
in April 1999, the examiner noted that the veteran was 
extremely reluctant, guarded and vague regarding his 
experience in Vietnam; he diagnosed symptoms of PTSD and 
other alcohol related disorders.  Upon review of the above-
mentioned evidence, the RO found that the evidence did not 
establish that a stressful experience occurred during 
military service nor was there any evidence that the claimant 
participated in combat.

The Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has been received.  In 
particular, the evidence received since the July 1999 denial 
includes VA psychological treatment notes from January 1998 
to August 2001 and VA treatment records from July to October 
2003.  In addition to a diagnosis for PTSD, these treatment 
notes provide additional details of an inservice stressor, 
previously reported, including dates, the unit, and the place 
of occurrence, which was not of record in 1999.  This 
additional evidence detailing information about the veteran's 
inservice stressor when accepted at face value is so 
significant that it must be considered in order to fairly 
decide the claim.  Consequently, the legal standard for 
reopening has been met and the claim is reopened.  To this 
extent, the claim is granted.

As the Board is reopening the claim for service connection 
for PTSD, there is no need to discuss compliance with VA 
duties to notify and assist the claimant, found at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
and Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning the 
attempt to reopen this claim.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened. To that extent, the 
appeal is granted.


REMAND

As discussed above, the RO denied an earlier claim of service 
connection for PTSD on the basis of a lack of a verifiable 
stressor.  The Board has found that the veteran provided 
additional information regarding his claimed stressor(s) 
during his VA psychological treatment notes from January 1998 
to August 2001.  The RO asked the veteran to provide 
additional details concerning the claymore mine incident, 
described in the treatment records, in February 2002, but he 
did not supply the requested information.  An attempt to 
verify his stressors has not been made. 

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).



Accordingly, the case is REMANDED for the following action:

1. The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claims on appeal 
as required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2. Attempt to verify the veteran's 
reported stressors, as described in a VA 
psychologist's treatment note dated May 
2, 2001 (i.e., the claymore mine 
incident) using all available sources and 
information.  If additional information 
is needed to verify the reported 
stressor(s), ask the veteran to provide 
the necessary information.  If the 
evidence and information is not adequate 
to attempt to document the reported 
stressor event(s), the reason(s) why the 
stressor(s) could not be verified, and 
whether further efforts to verify 
stressors would be futile, should be 
documented in the record.

3. If any of the claimed stressors are 
verified, provide the veteran an 
examination to determine:  (a) whether 
his psychiatric symptoms meet the 
criteria for a diagnosis of PTSD, and (b) 
if so whether the verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner.

4. If any benefit sought on appeal is not 
granted, the veteran should be provided a 
SSOC and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



